Case 8:21-cv-00133-JVS-JDE Document 30 Filed 05/09/21 Page 1 of 2 Page ID #:629



  1   Stephen D. Weisskopf (SBN 213596)
      sweisskopf@levatolaw.com
  2   LEVATOLAW, LLP
  3   2029 Century Park East, Suite 400
      Los Angeles, CA 90067
  4   Telephone: 310-734-2026
  5
      Attorneys for PLUTOS SAMA
  6   HOLDINGS, INC.
  7

  8                            UNITED STATES DISTRICT COURT

  9                       CENTRAL DISTRICT OF CALIFORNIA

 10

 11
      PLUTOS SAMA HOLDINGS, INC.                 Case No.: 8:21-cv-00133-JVS-JDE
 12
                  Plaintiff,
 13                                              PLAINTIFF PLUTOS SAMA
            v.                                   HOLDINGS, INC.’S NOTICE OF
 14                                              VOLUNTARY DISMISSAL
                                                 WITHOUT PREJUDICE OF
 15   JAGEX LIMITED; YAN JINGGANG,               DEFENDANT THE CARLYLE
      HUARONG INTERNATIONAL                      GROUP PURSUANT TO FED. R. CIV.
 16   TRUST CO. LTD; SHANGHAI                    PROC. 41(a)(1)(A)(i)
      HONGTOU NETWORK
 17   TECHNOLOGY CO. LTD;
      SHANGHAI HONGTOU NETWORK
 18   TECHNOLOGY CO. LTD TRUST;
      CHINA MINSHENG TRUST CO,
 19   LTD; PLATINUM FORTUNE, LP;
      THE CARLYLE GROUP; and DOES
 20   1-20
 21               Defendants.
 22

 23

 24

 25

 26

 27

 28

                                             1
                          NOTICE OF DISMISSAL OF THE CARLYLE GROUP
Case 8:21-cv-00133-JVS-JDE Document 30 Filed 05/09/21 Page 2 of 2 Page ID #:630



  1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2          PLEASE TAKE NOTICE that Plaintiff Plutos Sama Holdings, Inc.
  3   (“Plaintiff”), pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  4   hereby dismisses all causes of action in the First Amended Complaint against only
  5   Defendant The Carlyle Group (“Defendant”) without prejudice.
  6          Plaintiff is dismissing the action against only Defendant because it intends to
  7   dismiss the RICO claim against Defendant, which only leaves the state court claim
  8   under Penal Code Section 496(a) against Defendant, which the Court lacks subject
  9   matter jurisdiction to adjudicate.
 10          Consequently, Plaintiff is concurrently filing a state court action in Orange
 11   County Superior Court against Defendant for violation of Penal Code Section 496(a).
 12

 13   DATED: May 9, 2021                   LEVATOLAW, LLP
 14

 15
                                           By:    /s/ Stephen D. Weisskopf
 16                                              Stephen D. Weisskopf
                                                 Attorneys for Plaintiff PLUTOS SAMA
 17
                                                 HOLDINGS, INC.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                    2
                            NOTICE OF DISMISSAL OF THE CARLYLE GROUP
